Citation Nr: 0301151	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  98-10 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than 
September 7, 1993 for the grant of service connection and 
the assignment of a 60 percent evaluation for ankylosing 
spondylitis.

2.  Entitlement to an effective date earlier than 
September 7, 1993 for the grant of service connection and 
the assignment of a 50 percent evaluation for an 
adjustment disorder with mixed emotions-anxiety and 
depression as secondary to ankylosing spondylitis.

3.  Entitlement to an effective date earlier than 
September 7, 1993 for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from May 1953 to September 
1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).

On October 1999, a hearing was held at the RO before the 
undersigned, who is a Member of the Board who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2002).  
A transcript of the hearing is in the file.

This case was remanded in April 2000 for further 
development.  The case was thereafter returned to the 
Board.

It is noted that the RO dealt with the issue of whether 
there was clear and unmistakable error in earlier rating 
decisions.  The file before the Board contains no appeal 
as to this issue.  Further, there has been no allegation 
of clear and unmistakable error in the February 1980 Board 
decision.  Thus, the decision herein is limited to the 
issues set forth on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issues of entitlement 
to effective dates earlier than September 7, 1993 for the 
grant of service connection and the assignment of a 60 
percent evaluation for ankylosing spondylitis, for the 
grant of service connection and the assignment of a 50 
percent evaluation for an adjustment disorder with mixed 
emotions-anxiety and depression as secondary to ankylosing 
spondylitis, and for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disabilities (TDIU) has been obtained by the RO.

2.  By rating action of March 1957, service connection for 
psychophysiologic musculo-skeletal reaction was granted 
and a 10 percent evaluation was assigned, with notice sent 
to the veteran in that same month.  Service connection for 
a back disability was denied by rating actions in December 
1961, with notice in that same month, and May 1977 with 
notice that same month.  By rating action of February 
1980, it was determined that new and material evidence to 
establish service connection for postoperative residuals 
of lumbar spinal fusion with bilateral sclerosis of 
sacroiliac joints had not been submitted, there was notice 
to the veteran of this rating action in March 1980.  An 
increased rating for psychophysiologic musculo-skeletal 
reaction with recurring attacks of lumbar pain was denied 
by rating actions of January 1975, with notice that same 
month and in April 1976, with notice that same month.  
These ratings therefore are final.  An increased 
evaluation for psychophysiologic musculo-skeletal reaction 
with recurring attacks of lumbar pain was denied by the 
Board in a decision in February 1980.

3.  The veteran filed a claim to reopen his claim for 
service connection for ankylosing spondylitis which was 
previously diagnosed as psychophysiologic reaction on 
September 7, 1993 and filed a claim for TDIU in April 
1998.  

4.   In March 1998, the RO granted service connection for 
ankylosing spondylitis and assigned an evaluation of 60 
percent, effective September 7, 1993 and granted service 
connection for adjustment disorder with mixed emotions-
anxiety and depression, considered as secondary to the 
ankylosing spondylitis and assigned an evaluation of 50 
percent, effective September 7, 1993.  By rating action of 
April 1998, TDIU was granted, effective September 7, 1993, 
the date of the veteran's claim for increased service 
connected evaluation.

5.  In association with the reopened claim, evidence was 
received which established a medical nexus between 
symptoms in service and the later diagnosis of ankylosing 
spondylitis.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than 
September 7, 1993 for the grant of service connection and 
the assignment of a 60 percent evaluation for ankylosing 
spondylitis have not been met.  38 U.S.C.A. §§ 5101, 
5103A, 5110 (West 1991 and Supp. 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.159, 3.400 (2002).

2.  The criteria for an effective date earlier than 
September 7, 1993 for the grant of service connection and 
the assignment of a 50 percent evaluation for an 
adjustment disorder with mixed emotions-anxiety and 
depression as secondary to ankylosing spondylitis have not 
been met.  38 U.S.C.A. §§ 5101, 5103A, 5110 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 
3.400 (2002).

3.  The criteria for an effective date earlier than 
September 7, 1993 for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disabilities (TDIU) have not been met.  
38 U.S.C.A. §§ 5101, 5103A, 5110 (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the claims for entitlement to effective 
dates earlier than September 7, 1993 for the grant of 
service connection and the assignment of a 60 percent 
evaluation for ankylosing spondylitis, for the grant of 
service connection and the assignment of a 50 percent 
evaluation for an adjustment disorder with mixed emotions-
anxiety and depression as secondary to ankylosing 
spondylitis, and for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disabilities (TDIU).  Thus, no further 
assistance to the veteran is required to comply with the 
duty to assist him as to these issues.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).  In this regard there has been 
notice as to information needed, treatment records have 
been obtained, and there have been rating decisions and a 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file 
that would lead to a different outcome in these claims.  
All pertinent notice has been provided in the documents 
sent to the veteran.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  These regulations 
provide no additional duties, are not more favorable to 
the veteran than the statute, and are satisfied as all 
appropriate notice and development has otherwise been 
accomplished as discussed herein.  

The veteran, through letters and the statement of the case 
and supplement thereto, has been notified as to evidence 
and information necessary to substantiate the claims.  The 
discussions in the rating decision, the statement of the 
case (SOC), and the letters sent to the veteran informed 
him of what evidence he must obtain and which evidence VA 
would seek to obtain, as required by section 5103(a), as 
amended by the VCAA, and by § 3.159(b), as amended by 
66 Fed. Reg. at 45,630.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, it appears that all 
pertinent evidence has been obtained.  Therefore, there is 
no evidence that there are additional records that should 
or could be obtained, nor is there evidence that other 
development is necessary.  Thus, no further assistance to 
the veteran is required to comply with the duty to assist 
him.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

By rating action of March 1957, service connection for 
psychophysiologic musculo-skeletal reaction was granted 
and a 10 percent evaluation was assigned.  This was noted 
as the diagnosis shown at separation from service.  On VA 
examination in November 1956, the veteran had complained 
of pain in the right leg, hip, and back.  There was notice 
of the March 1957 rating action sent to the veteran in 
that same month.

Subsequently, the veteran filed claims for service 
connection for a back disability and increased rating for 
a psychiatric disorder and submitted evidence in support 
of his claim regarding the current status of the claimed 
disabilities.  Service connection for a back disability 
was denied by rating actions in December 1961, with notice 
in that same month, and in May 1977 with notice that same 
month.  By rating action of February 1980, it was 
determined that new and material evidence to establish 
service connection for postoperative residuals of lumbar 
spinal fusion with bilateral sclerosis of sacroiliac 
joints had not been submitted.  There was notice to the 
veteran of this rating action in March 1980.  It was noted 
initially that there was no evidence of organic back 
pathology in service, and that tests failed to reveal a 
back disorder.  Subsequently it was noted that there was 
some congenital pathology of the spine.

Increased ratings for psychophysiologic musculo-skeletal 
reaction with recurring attacks of lumbar pain was denied 
by rating actions of January 1975, with notice that same 
month and April 1976, with notice that same month.  An 
increased evaluation for the service connected disability 
was denied by rating action of September 1978, which was 
appealed to the Board.  This issue was denied by the Board 
in a decision in February 1980.  

In March 1980, the veteran reported to the RO that he had 
had treatment for his service connected disability.  By 
letter in May 1980, the RO informed the veteran that 
records reviewed were not sufficient to reopen the 
veteran's claim for increased compensation.

Thereafter, on September 7, 1993, the veteran requested to 
reopen his claim for service connection for ankylosing 
spondylitis which was previously diagnosed as 
psychophysiologic reaction.  The veteran submitted 
evidence in support of his current claim that included 
records from treating providers dating in 1978 and 1979 
that had been previously submitted in support of his 
earlier claims.  Also submitted was a nexus statement to 
the effect that the current ankylosing spondylitis was 
most likely related to the symptoms found in service.

Following review of the evidence and VA examinations and 
opinion, by rating action of March 1998, service 
connection for ankylosing spondylitis was granted with an 
evaluation of 60 percent, effective September 7, 1993 and 
service connection for adjustment disorder with mixed 
emotions-anxiety and depression, considered as secondary 
to the ankylosing spondylitis was granted with an 
evaluation of 50 percent assigned, effective September 7, 
1993.  It was noted that the previously service connected 
disability of psychophysiologic musculoskeletal reaction 
with recurring attacks of lumbar pain, evaluated at 10 
percent was recharacterized as ankylosing spondylitis and 
the 60 percent evaluation was assigned.  

In April 1998, the veteran filed a claim for entitlement 
to a total disability rating based on individual 
unemployability due to service connected disability 
(TDIU).  By rating action of April 1998, TDIU was granted, 
effective September 7, 1993, the date of the veteran's 
claim for increased service connected evaluation.  

Social Security Administration disability benefits show 
the veteran was considered disabled in 1974. 

In April 1998, the veteran requested an earlier effective 
date for the award of the 60 percent evaluation for 
ankylosing spondylitis and for the 50 percent evaluation 
for anxiety disorder.  His contention is that the medical 
evidence used to grant the awards was the same evidence he 
has previously submitted during 1977 or 1978.  He 
contended that he was unemployable since then as well.  

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that 
unless specifically provided otherwise, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the 
receipt of the application therefor.  38 U.S.C.A. § 
5110(a).  The date of entitlement to an award of service 
connection is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2)(i).  The effective date of an award based on a 
claim reopened after final disallowance shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor or the 
date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 
3.400(r).  As noted, this is the standard that applies to 
claims that are allowed on the basis of new and material 
evidence when the new evidence is not service medical 
records.  Id.

The effective date of an increase in disability 
compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred if a claim is received within one year of such 
date.  Otherwise, the effective date is the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if the formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be 
considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets 
the requirements of § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 
C.F.R. § 3.155.  A report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  

In this case, the veteran failed to appeal the various 
rating decisions prior to the claim filed on September 7, 
1993 and those decisions were final.  Further, the Board 
decision in February 1980 is final.  Moreover, there was 
no correspondence from the veteran indicating an intent to 
file another claim for service connection or an increased 
rating subsequent to 1980 until he filed to reopen the 
claim on September 7, 1993, nor are there VA medical 
records associated with the claims file which could 
establish an informal claim or establish the intent to 
file an informal claim.  Accordingly, there is no basis to 
establish an earlier effective date for grant of service 
connection and the assignment of a 60 percent evaluation 
for ankylosing spondylitis or for the grant of service 
connection and the assignment of a 50 percent evaluation 
for an adjustment disorder with mixed emotions-anxiety and 
depression as secondary to ankylosing spondylitis. 

It is noted that prior to the September 1993 claim, there 
was no clear medical nexus opinion.  Records reported a 
varying history of 15-20 years of back pain.  Sometimes 
this would approximate service dates, other times it did 
not.  Further, it was noted that there had been no organic 
pathology in service, and some of the back pain was 
attributed to the pathology that was service connected.  
It was also noted that there had been intervening back 
surgery.  In sum, review of the record reveals that 
subsequent to the September 1993 claim the medical nexus 
was clearly established.

Finally, there is no showing of a claim, as defined above, 
for TDIU until April 1998.  As such there is no showing 
that an effective date earlier than September 7, 1993, 
which was assigned by the RO, should be granted.  

Therefore, the Board finds that the date of September 7, 
1993, is correct for the awards assigned for service 
connection for the disabilities at issue and for the grant 
of TDIU and there is no legal basis for an effective date 
prior to that date.  Accordingly, the claims for an 
earlier effective date must be denied.


ORDER

Entitlement to an effective date earlier than September 7, 
1993 for the grant of service connection and the 
assignment of a 60 percent evaluation for ankylosing 
spondylitis is denied.

Entitlement to an effective date earlier than September 7, 
1993 for the grant of service connection and the 
assignment of a 50 percent evaluation for an adjustment 
disorder with mixed emotions-anxiety and depression as 
secondary to ankylosing spondylitis is denied.

Entitlement to an effective date earlier than September 7, 
1993 for the assignment of a total disability rating based 
on individual unemployability due to service connected 
disabilities (TDIU) is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

